 

  AMENDMENT, dated as of November 10, 2008 (this “Amendment”), by and between
Elite Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Chris
Dick (the “Executive”) relating to that certain Employment Agreement, dated as
of November 13, 2006 (the “Employment Agreement”), by and between the Company
and the Executive.  

     WHEREAS, the Board of Directors of the Company appointed the Executive as
the Chief Operating Officer of the Company on October 20, 2008;

     WHEREAS, the Executive currently also holds the position of Executive Vice
President of Corporate Development; and

     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement, on the terms and subject to the conditions contained herein, in
accordance with Sections 2.1 and 6.5 of the Employment Agreement, to (i) change
the Executive’s title to Chief Operating Officer of the Company and (ii)
increase the Executive’s annual base salary commensurate with his increased
responsibilities as Chief Operating Officer of the Company.

     Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to such terms in the Employment Agreement.

     In consideration of the mutual promises herein contained, the parties
hereby agree as follows:

     1.       Amendment.

          (a)       Effective as of the date hereof, the first sentence of
Section 1.1 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following text:

“The Company hereby employs Executive in the capacity of Chief Operating Officer
of the Company at the compensation and rate and benefits set forth in Section 2
hereof for the Term (as defined in Section 3.1 hereof).”

          (b)      Effective as of the date hereof, subsection (i) of Section
2.1 of the Employment Agreement is hereby deleted in its entirety and replaced
with the following text:

“(i) a base salary at the annual rate of Two Hundred Fifty Thousand Dollars
($250,000) during the Term (the “Base Salary”); and”

     2.       Effect of Amendment. Except as expressly amended herein, the terms
of the Employment Agreement are incorporated herein by reference as if fully set
out and shall remain in full force and effect in accordance with their terms.

--------------------------------------------------------------------------------



     3.     Severability. If any provision or portion of this Amendment shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Amendment shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

     4.     Counterparts; Delivery by Facsimile. This Amendment may be executed
in any number of counterparts with the same effect as if all parties hereto had
signed the same document. All counterparts shall be construed together and shall
constitute one Amendment. This Amendment and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine or email, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No party hereto or to any
such agreement or instrument shall raise the use of a facsimile machine or email
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or email
as a defense to the formation of a contract and each such party forever waives
any such defense.

     5.     Headings. The headings contained in this Amendment are for reference
purposes only and shall not be deemed to be part of the Amendment or to affect
the meaning or interpretation of this Amendment.

     6.     Governing Law; Consent to Jurisdiction. If any party institutes
legal action to enforce or interpret the terms and conditions of this Amendment,
the prevailing party shall be awarded reasonable attorneys’ fees at all trial
and appellate levels and the expenses and costs incurred by such prevailing
party in connection therewith. Any legal action, suit or proceeding, in equity
or at law, arising out of or relating to this Amendment shall be instituted
exclusively in the State or Federal courts located in the State and County of
New York and each party agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, suit or proceeding, any claim that such party is
not subject personally to the jurisdiction of any such court, that the action,
suit or proceeding is brought in an inconvenient forum, that the venue of the
action, suit or proceeding is improper or should be transferred, or that this
Amendment or the subject matter hereof may not be enforced in or by any such
court. Each party further irrevocably submits to the jurisdiction of any such
court in any such action, suit or proceeding. Any and all service of process and
any other notice in any such action, suit or proceeding shall be effective
against any party if given personally or by registered or certified mail, return
receipt requested or by any other means of mail that requires a signed receipt,
postage prepaid, mailed to such party as herein provided. Nothing herein
contained shall be deemed to affect or limit the right of any party to serve
process in any other manner permitted by applicable law.

[SIGNATURE PAGE FOLLOWS]

2

--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, this Amendment is executed by the parties hereto as of
the date first above written.

 

  ELITE PHARMACEUTICALS, INC.       By:       Name:             Mark Gittelman  
  Title: Chief Financial Officer                   EXECUTIVE:           Chris
Dick




3

--------------------------------------------------------------------------------